Citation Nr: 1213737	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1983 to July 1986, from December 1990 to May 1991, and from June 1993 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in September 2009, January 2011, and September 2011.  This matter was originally on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's left knee arthritis is not related to his active duty service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's left knee arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's September 2011 Remand, the Appeals Management Center (AMC) obtained VA treatment records from Birmingham VA Health System, scheduled the Veteran for a VA examination, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and issued a Supplemental Statement of the Case.  

The Board specifically directed that the VA examiner describe and diagnose all current left knee disabilities and provide an opinion as to whether it was at least as likely as not that any diagnosed left knee disability had its clinical onset during active service or was related to any in-service disease or injury, including the Veteran's in-service complaints of knee pain and swelling over the course of several days, or was proximately due to or the result of the Veteran's service-connected right ankle disability.  The Board also directed that the examiner provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The Board directed that the examiner must address the Veteran's report of a continuity of symptomatology since active service.

The October 2011 VA examiner did not specifically address the Veteran's report of a continuity of symptomatology since service.  However, as noted in more detail below, the Board finds the Veteran's report of continuity of symptomatology to be not credible in light of specific denials of knee symptoms prior to 2003.  As such, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's September 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141   (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Therefore, the Board will proceed to adjudicate the case on the merits.

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2004, March 2006 and September 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Veteran was accorded VA examinations in June 2004, October 2009, February 2011, and October 2011.  38 C.F.R. § 3.159(c)(4).  The October 2011 VA examiner addressed the etiology of the Veteran's current left knee disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The October 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Historically, the Veteran filed his original claim for service connection for knee disability in March 2004.  

In June 2004, the Veteran underwent VA examination.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed the Veteran as having degenerative joint disease of the left knee and opined that it was probably from a meniscus tear.  

In September 2009, the Board remanded the claim for additional development.  Specifically, the Board directed the AMC to schedule the Veteran for a VA examination to determine the etiology of his left knee disability. The examiner was requested to review the claims file in conjunction with the examination and render an opinion as to whether the Veteran's left knee disability, including but not limited to degenerative joint disease, is at least as likely as not (probability of 50% or more) related to active duty service, taking into account the Veteran's medical history, including but not limited to his reported torn cartilage prior to service in 1981 and swelling with no new trauma or injury in 1983.

In October 2009, the Veteran underwent VA examination.  The claims file was reviewed.  The examiner diagnosed degenerative arthrosis of left knee and opined that the left knee disability was less likely as not caused by or a result of active duty service.  The examiner explained that there was evidence of left knee injury in military service in September 1983 but the medical record was silent with respect to ongoing left knee condition from September 1983 until CPRS documentation of left knee pain in March 2002.

The case was remanded again in January 2011.  The Board noted that although the Veteran was examined by VA in October 2009, the VA examiner's opinion was somewhat general in nature and, moreover, failed to adequately address the question of whether any left knee disability was incurred during active service.  That is, the examiner noted that the Veteran was treated for a knee injury in service, but that there was no evidence of any further knee problems during service.  The examiner then opined that it was less likely than not that any current left knee disability was related to service.  However, in offering this assessment, the examiner did not acknowledge the Veteran's report of having chronic and recurrent left knee problems since service.  

As such, the Board concluded that the October 2009 examination was not adequate for rating purposes and remanded the case for additional development.  Specifically, the Board directed that the AMC arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left knee disability found to be present.  The Board directed that the claims folder should be made available to and reviewed by the examiner, that all indicated studies should be accomplished, and all findings should be reported in detail, and that the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left knee disorder found to be present had its onset in or is related to service, based on the Veteran's documented in-service treatment, his complaints of continuing symptoms since service, and any other relevant evidence of record.  In addition, the Board directed that the examiner should specifically acknowledge the Veteran's report of a continuity of symptoms.

The Veteran underwent VA examination in February 2011.  The VA examiner reviewed the claims file and diagnosed the Veteran as having degenerative joint disease of the left knee.  The VA examiner rendered an opinion that the DJD of the left knee was less likely as not caused by or a result of active duty.  The examiner explained that the Veteran was treated in September 1983 at the emergency room and clinic at Camp Lejeune during active duty for left knee pain and swelling that this was a single reported incident, and the symptoms resolved.  The examiner noted that there was no mention of initial injury or acute onset and that there was no further indication of a left knee problem during active duty or on separation examination.

The case was again remanded in September 2011 at which time the Board noted that the VA examinations performed had been inadequate for rating purposes.  The Board observed that although the Veteran was afforded a new VA examination in February 2011, the VA examiner did not comment on the Veteran's alleged continuity of symptomatology.  The Board also noted that the VA examiner diagnosed the Veteran with DJD and provided the opinion that the Veteran's DJD was less likely than not caused by or a result of active duty. The Board noted that the VA examiner rationalized this opinion based on the fact that the Veteran only had one reported instance of knee pain and swelling in service and that there was no other indication of left knee problems during active duty or on his separation examination; that the examiner did not offer any medical explanation as to why the Veteran's DJD was not related to his in-service complaints of knee pain and swelling. 

The Board directed that the AMC schedule the Veteran for an appropriate VA examination, by an examiner other than the examiners that conducted the Veteran's October 2009 and February 2011 examinations, to determine the nature and etiology of any currently diagnosed left knee disability.  The Board directed that the examiner should describe and diagnose all current left knee disabilities found to be present and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include DJD, had its clinical onset during active service or is related to any in-service disease or injury, including the Veteran's in-service complaints of knee pain and swelling over the course of several days, or is proximately due to or the result of the Veteran's service-connected right ankle disability.

The Veteran underwent VA examination in October 2011.  The VA examiner reviewed the claims file.  The VA examiner described the history of the Veteran's knee condition before active service, during active service, and after active service.  The examiner also provided a brief note of the Veteran's active duty, Reserve duty as well as occupations as a police officer, fireman, and employee of the United States Postal Service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the knee condition in the service was diagnosed as a bursitis or even cellulitis, a condition of the skin and bursal sack, not a joint condition.  The examiner noted that it was limiting and there was no documentation of any residuals from this in the service medical records.  The examiner also noted that at the time of that condition, there was no documentation of any trauma or injury and that the service medical records from that time onward revealed no chronic knee conditions.  The examiner noted that it was only in the early 2000s that chronic symptoms and the knee arthritis were suspected and after years of post-service occupations which were extremely physical.  In addition, the VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran did not have chronic gait instability, no hardware, and no ankle instability documented.  The examiner noted that there was no evidence that the Veteran's ankle condition caused any injury to his left knee.   

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the first showing of arthritis was not until June 2004, more than 10 years after his last discharge from service, when x-rays of the Veteran's left knee showed minor DJD with no acute fractures or other significant osseous abnormalities.

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The first question that must be addressed, therefore, is whether a chronic left knee disability is factually shown during service.  The Board concludes it was not.  

In July 2007, the Veteran submitted a statement, "... to the best of my knowledge I injured my left knee during infantry training school tearing the cartilage, causing me to wear a cast from July 83 to September 83."  

The Board initially notes that on the Report of Medical History completed by the Veteran in conjunction with his physical examination upon enlistment into service, he indicated that he had a knee cartilage injury on May 20, 1981 at the age of 17.  The physician added a discussion under the section for summary and elaboration of all pertinent data, "May 81, torn cartilage, crutch, 2 w[ee]ks, no surg[ery] - surg[ery] not advised."  

On September 30, 1982, the Veteran presented for orthopedic consultation.  The Consultation Report noted, "May 1981, playing baseball, slid into base, knee swelled.  On crutches 2 w[ee]ks.  Dx then "torn cartilage" surgery not recommended then played a season of football, baseball, track.  No trouble."  Physical examination of the left knee was normal, and the physician noted that the Veteran was fit for full duty.   

The service treatment records reflect that the Veteran was seen for swelling and pain in the left knee over a three day period in September 1983.  At that time, the Veteran denied any specific injury or trauma.  He was given an ace bandage wrap, whirlpool treatment, and told to rest and elevate the knee.  Other than some swelling and decreased motion in the left knee, no pertinent abnormalities were noted.  The assessment was rule out bursitis.  The service records show no further complaints, treatment, abnormalities, or diagnosis referable to any left knee problems during his 22 months of remaining service. The Veteran denied any knee problems on a Report of Medical History for service separation in July 1986, and no pertinent abnormalities were noted on examination at that time. 

The Veteran's service treatment records for his two subsequent periods of active service (December 1990 to May 1991, and June 1993 to April 1994) are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any left knee problems.  Likewise, the Veteran denied any history of knee problems on reserve service examinations in March 1987, January 1992, March 1997, and August 2002.  

On his reserve service retirement examination in September and October 2003, however, the Veteran reported that he initially injured his left knee in service in 1983.  No abnormalities were noted on examination at that time. 

Despite findings in service in September 1983 of left knee symptoms, the Board cannot conclude a "chronic" left knee condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

The Board acknowledges the Veteran's report of continuity of post-service symptoms; however, the evidence indicates that the Veteran denied any history of knee problems in March 1987, January 1992, March 1997, and August 2002 

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, in August 2001, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for a left knee disability.  This is inconsistent any assertion that he had continued to have problems with his left knee since injury in service because it is reasonable to conclude that if he believed that he had a left knee condition in August 2001 that was related to service, he would have claimed service connection for it at that time.  
    
Thus, in light of the clear denials from the appellant of knee problems prior to 2003, the Board finds that any assertions by the Veteran as to the continuity of post-service symptomatology of his left knee disorder to be less than credible.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  
    
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran clearly has left knee DJD.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional, however, has ever related this condition to the appellant's military service.  

The Veteran underwent VA examination in June 2004.  At that time, the Veteran reported that he tore his left meniscus while in the military and that he had pain in his knee if he played basketball.  Physical examination of the left knee demonstrated a positive McMurray's test.  X-rays showed DJD of both knees.  The Veteran was diagnosed as having DJD of both knees with a positive McMurray test probably from a meniscus tear.

The Veteran underwent VA examination in October 2009.  At that time, the Veteran reported a left knee injury in 1981, that he was diagnosed with torn knee cartilage, and that no surgery was required.  The Veteran reported that he was placed in a cast with full recovery.  The Veteran also reported that he reinjured his left knee in boot camp in August 1983, that he sought medical attention, and that he was placed in a cast.  X-rays showed mild osteoarthrosis of the left knee which had slightly worsened since June 23, 2004.  The Veteran was diagnosed as having degenerative arthrosis of the left knee.  The examiner opined that the left knee disability was less likely as not caused by or a result of active duty service.  The examiner explained that the Veteran had a left knee injury predating military service in 1981 as well as evidence of a left knee injury in military service in September 1983 but that the medical record was silent with respect to ongoing knee condition from September 1983 until CPRS documentation of left knee pain in March 2002.

The Veteran underwent VA examination in February 2011.  X-rays of the left knee showed no acute fractures or dislocations.  There was mild enthesopathy at the medial femoral condyle which was unchanged from x-rays done in October 2009.  Mild degenerative arthrosis at the left knee was noted to be stable since the October 2009 study.  There was no significant joint effusion evident, and soft tissues were unremarkable.  The Veteran was diagnosed as having DJD of the left knee.  The examiner opined that DJD of the left knee was less likely as not caused by or a result of active duty.  The examiner explained that the Veteran was treated in September 1983 at the emergency room and clinic at Camp Lejeune during active duty for left knee pain and swelling, that this was a single recorded incident, and that the symptoms resolved.  The examiner noted that there was no mention of initial injury or acute onset and no further indication of a left knee problem during active duty or on separation examination.

The Veteran underwent VA examination in October 2011.  The Veteran reported that prior to service, he had a left knee injury, no surgeries, and that he was treated with rest and crutches but fully recovered.  The Veteran entered service and was declared fit for entry based on an orthopedic examination.  In 1983, the Veteran had an acute onset of left knee swelling and redness with no specific trauma.  According to the Veteran, he was treated with rest and casting.  He eventually recovered fully and went back to full duty.  He left active duty in 1986 but was called up in the early 1990s while on reserves for desert storm but then back on reserves until 2004.  Between the service events and from the 1980s to the early 2000s, the Veteran had been a police officer and a fireman.  Then he went to work for the US Postal Service.  The examiner noted that x-rays showed arthritis.  

The examiner indicated that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the knee condition in service was diagnosed as a bursitis or even cellulitis which is not a joint condition but a condition of the skin and bursal sack.  The examiner noted that the condition was limiting and there was no documentation of any residuals from this in the service medical records.  The examiner also noted that at the time of the condition, there was no documentation of any injury.  The examiner noted that the service medical records from time onward revealed no chronic knee conditions and that it was only in the early 2000s that chronic symptoms and the knee arthritis was suspected, after years of post-service occupations which were extremely physical.  The examiner also opined that the left knee condition was less likely than not proximately due to or the result of the Veteran's service-connected ankle condition.  The examiner explained that the Veteran did not have chronic gait instability.  The Veteran also had no hardware and ankle instability documented.  The examiner stated that there was no evidence that the Veteran's ankle condition caused any injury to his left knee. 

There are three negative VA opinions in the record.  The Veteran has provided no competent medical evidence to the contrary.  

Thus, the record is absent evidence of an in-service chronic left knee disorder, evidence of left knee arthritis within a year following active service, credible evidence of continuity of symptomatology, and competent medical evidence of a nexus between left knee arthritis and either active duty service or service-connected disability. 

Although the Veteran contends that his left knee arthritis is related to his active service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


